Citation Nr: 0115207	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection for 
paranoid schizophrenia was denied.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from paranoid schizophrenia, which can be related 
to his period of service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112 and 1113 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC) and supplemental 
statement of the case (SSOC) informed the veteran of evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and SSOC informed the veteran of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  At the October 1998 RO hearing the veteran 
testified that he was treated at a facility in Bamberg, 
Germany, for paranoid schizophrenia shortly after his 
discharge from service.  He did not know the name of the 
doctor or the name of the facility.  The veteran stated that 
he went to this clinic twice.  He was there for about three 
weeks the first time and for about three months the second 
time.  The hearing officer explained to the veteran that the 
treatment records from Germany would be very important to his 
claim.  She stated that if he had some way to obtain those 
records, they would show treatment for schizophrenia 
immediately after service.  The hearing officer gave the 
veteran 60 days to furnish either the clinical records from 
Germany or the name and address of the clinic or the doctor 
so that the VA could try to obtain the records.  This 
information was never received by the RO.  

The RO requested all other relevant treatment records 
specifically identified by the veteran and he was provided a 
VA examination in August 1997.  The diagnosis was 
schizophrenia, paranoid type, chronic.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service medical records, dated September and December 1991, 
show that the veteran's diagnoses were psychological factors 
affecting physical condition rule out samatoform pain 
disorder, questionable malingering traits, but no formal 
diagnosis and dependent, narcissistic, historic personality 
traits.  The examiner doubted that there was a formal 
disorder.  The February 1992 United States Air Force Physical 
Evaluation Board diagnosis was psychological factors 
affecting physical condition associated with fibromyalgia 
with mild impairment of social and industrial adaptability.  
However, in the January 1998 addendum, to the August 1997 VA 
examination report, the examiner opined that he did not see 
evidence suggesting that the current diagnosis of paranoid 
schizophrenia was the same disorder as that treated in 
service.  This evidence does not show that paranoid 
schizophrenia was manifested in service.  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and psychoses becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  The veteran's active duty ended in 
January 1992.  The first evidence of schizophrenia was in 
October 1994, which is over two years after the veteran's 
termination of service.

In October 1994 the Probate Court of Arkansas ordered that 
the veteran be involuntarily admitted to the North Little 
Rock VA Medical Center, Mental Hygiene Clinic for a period 
not to exceed 45 days.  The veteran was hospitalized from 
October 1994 to November 1994.  The diagnosis was 
schizophreniform disorder.  VA outpatient treatment records, 
dated October 1994, provide the diagnosis of cannabis induced 
psychotic disorder and later in the month the assessment was 
adjustment reaction.  In December 1994 the assessment was 
schizophrenic disorder.  In July, October and November 1995 
the impression was schizophrenia, paranoid type, partial 
remission.  The impression in December 1995 was 
schizophrenia; paranoid type with a history of cannabis 
induced psychosis.  In January 1996 the assessment was 
paranoid schizophrenia.  Later in the month the impression 
was psychosis not otherwise specified.  This evidence does 
not show that paranoid schizophrenia was manifested to a 
compensable degree within one year after the veteran's 
termination of service.  

At the October 1998 RO hearing the veteran indicated that he 
was not treated at a VA facility prior to 1994 and that he 
was last hospitalized in 1997.  In October 1998 the veteran's 
brother and sister-in-law wrote that they flew to Frankfurt, 
Germany in October 1993, to check him out of the hospital and 
escort him home to the United States.  They wrote that the 
diagnosis was paranoid schizophrenia.  As the veteran, his 
brother and sister-in-law are laypersons with no medical 
training or expertise; their statements standing alone do not 
constitute competent medical evidence sufficient to diagnose 
schizophrenia.  A lay person is not competent to make a 
medical diagnosis or render a medical opinion that relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
paranoid schizophrenia on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2000).  


ORDER

Service connection for paranoid schizophrenia is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

